                    I   ,                                                                            - __ /
                                                                                                              '




                            UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    STATESVILLE DIVISION


UNITED STATES OF AMERICA                        )       DOCKET NO.:5:19-cr-60
                                                )
                 V.                             )       ORDER TO SEAL
                                                )       INDICTMENT
CHARLES TIMOTHY BROWNE
                                                                                                                  I --

                                                )


          UPON MOTION of the United States of America, by and through R. Andrew Murray,

United States Attorney for the Western District of North Carolina, for an order directing that the

Motion to Seal and this Order and Indictment be sealed, to protect the secrecy of the

investigation in this matter until further order of this court,

          IT IS HEREBY ORDERED that the Motion to Seal and this Order and Indictment be

sealed until further order of this court.

          The Clerk is directed to certify copies of this Order to the United States Attorney's

Office.

          This the ---
                    18th day of September, 2019����



                                                                  C

                                                DAVID C. KEESLER
                                                UNITED STATES MAGISTRATE JUDGE
